Citation Nr: 0107704	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  This claim comes before the Board of 
Veteran's Appeals (BVA or Board) from a November 1999 rating 
decision of the Regional Office (RO), in Wichita, Kansas, 
which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence does not demonstrate that any 
tinnitus that may be present is causally or etiologically 
related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that all relevant facts 
have been properly and sufficiently developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as is mandated by current law.  
See Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 
3(a), 114 Stat. 2096, __ (2000).  Specifically, the Board 
notes that the veteran's service medical records have been 
obtained and that the veteran has submitted medical records 
representing examinations by private physicians.  The veteran 
was afforded a VA audiological evaluation and he presented 
testimony at a hearing held at the RO.  Upon denial of the 
veteran's claim, he was notified that he would need to 
provide evidence of a nexus or link between his tinnitus and 
his period of active service.  The veteran submitted no 
additional evidence.  As such, the case is ready for 
appellate review.

The instant case arises from a denial of the veteran's claim 
for tinnitus, which the veteran asserts is related to service 
due to acoustic trauma he was exposed to during service.  In 
this regard, service connection will be granted for a 
disability resulting from a disease or personal injury 
incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a).  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1996).

In the instant case, the veteran has served in combat, so the 
provisions of 38 U.S.C.A. § 1154(b) are for application.  As 
interpreted by this Court, this statute requires a three-step 
sequential test to determine service connection for 
disabilities claimed to have been incurred in combat.  See 
Colette v. Brown, 82 F. 3d 389 (1996).  Specifically, 
Collette requires there be (1) satisfactory evidence of 
service incurrence, which is (2) consistent with the 
circumstances of combat service, and, if so, (3) whether 
there is clear and convincing evidence to rebut a presumption 
of service connection.  However, the Court has explicitly 
limited the three-step analysis to the question of service 
incurrence, and not to the question of nexus to service or to 
current disability.  See Kessel v. West, 13 Vet. App. 9 
(1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), 

The evidence for consideration shows that the veteran was on 
active duty in the United States Navy during the Viet Nam 
war.  He served aboard the USS Newport News in the capacity 
of a gunners mate.  A letter from the Secretary of the Navy 
awarding the crew of the USS Newport News the Navy Unit 
Commendation ribbon states that during the veteran's period 
of service, the vessel fired over 59, 000 rounds during the 
course of nearly 1,000 strikes against the enemy.  The 
veteran states that while he was assisting in the firing of 
these rounds, he neither wore nor was equipped with any 
hearing protection.  As a result, the veteran claims he 
suffered auditory trauma that has resulted in tinnitus. 

The veteran's enlistment service medical record notes his 
ears as being normal.  Service medical records make no 
mention of a ringing in the ears or of tinnitus.  During 
service the veteran was treated for various complaints, 
including an earache in May 1968.  Upon separation from 
service, the medical examination provided in February of 1970 
lists the veteran's ears as being normal.

The veteran has provided private medical records in support 
of his claim.  A November 1991 examination shows the veteran 
complained of some constant ringing of his ears which varies 
in degree from time to time.  The physician noted that both 
auditory canals were clear and both tympanic membranes normal 
in landmarks and mobility.  An audiogram showed high 
frequency sensorineural hearing loss bilaterally, but which 
was in acceptable, normal limits in the speech frequencies.  
Speech discrimination was found excellent at 96% in the right 
ear and 100% in the left ear.  The physician made no 
diagnosis of tinnitus.  An examination dated in March 1994 
indicates that the veteran was prompted to seek an 
examination because he had noticed a hearing loss after a 
1993 ear infection.  No mention of tinnitus was included in 
the record.  In May of 1998 the veteran had a general 
physical examination which noted his ears as 
"unremarkable."  No mention of tinnitus is found in these 
records.  

AVA audiological examination dated in October 1999 indicated 
that the veteran complained of ringing in his ears that was 
bilateral and constant.  Though the veteran's claim file was 
not made available for review by the examiner, the examiner 
was aware of the veteran's exposure to acoustic trauma during 
service.  Testing disclosed that a tinnitus match could not 
be obtained.  A diagnosis of tinnitus was not recorded 
following the examination, but the examiner reported that 
"[t]he etiology of tinnitus is unknown, so no opinion can be 
offered unless out of speculation."  

Based on this evidence the Board concludes that service 
connection for tinnitus is not established.  The veteran 
served aboard the USS Newport News for two and one half years 
as a gunners mate.  During that time, the vessel fired 
thousands of shells, and the veteran's duties kept him in 
close proximity to where these shells were being fired.  The 
veteran testified at a personal hearing that he neither wore 
nor was equipped with protective ear wear during his period 
of service.  Under these circumstances, the Board finds that 
the veteran was exposed to acoustic trauma during service.  

While the medical evidence shows that the veteran has 
reported ringing in his ears as early as 1991, despite 
private and VA examinations a diagnosis of tinnitus has not 
been recorded.  However, given the subjective nature of 
tinnitus and for the purposes of this appeal, the Board will 
assume that the veteran does have tinnitus.  However, there 
is no medical evidence that relates the veteran's complaints 
of tinnitus to the acoustic trauma he was exposed to during 
service.  The only medical statement regarding the etiology 
of tinnitus is not helpful to the veteran's claim since it 
concludes that the etiology of tinnitus is unknown, so no 
opinion can be offered unless out of speculation.  

The only evidence which offers an opinion that the veteran's 
tinnitus is related to acoustic trauma he was exposed to 
during service are his own statements and testimony.  
However, as the veteran is a layperson with no medical 
training or expertise, his contentions, alone, do not 
constitute competent medical evidence upon which to base a 
grant of service connection.  See Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (holding that laypersons are not competent to offer 
medical opinions).  Simply put, what is missing from the 
veteran's claim is a medical opinion that his tinnitus is 
related to the acoustic trauma he was exposed to during 
service.  

In the determination of the probative weight of the evidence 
presented as a whole, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant shall prevail upon the issue.  See 
Alemany v. Brown 9 Vet. App., 52, 59 (1993).  A claim may be 
denied only if the Board specifically finds that the 
preponderance of the evidence is clearly against the 
veteran's claim.  In light of the lack of medical evidence of 
a diagnosis of tinnitus, and more importantly, the relation 
of such a diagnosis to acoustic trauma incurred during the 
veteran's period of active service, the Board must conclude 
that the weight of the evidence is against the veteran's 
claim.  Unfortunately, the veteran's claims, standing alone, 
are not sufficient evidence upon which to base a favorable 
ruling, for his contentions cannot constitute competent 
medical evidence.  Accordingly, the Board concludes that the 
preponderance of the evidence being against the veteran's 
claim, service connection for tinnitus is not warranted at 
this time.  


ORDER

Service connection for bilateral tinnitus is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

